 

Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of May 14, 2019 by and between AGBA Acquisition
Limited (the “Company”) and Continental Stock Transfer & Trust Company, as
trustee (“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-230804
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Maxim Group LLC (“Maxim” or the “Underwriter”) is acting as the lead
underwriter in the IPO; and

 

WHEREAS, if a Business Combination is not consummated within the initial 12
month period following the closing of the IPO, the Company’s insiders may extend
such period three times by an additional three-months each time, up to a maximum
of 21 months in the aggregate, by depositing $400,000 (or $460,000 if the
Underwriters’ over-allotment option is exercised in full) into the Trust Account
(as defined below) no later than the 12 month anniversary of the IPO, the 15
month anniversary of the IPO or the 18 month anniversary of the IPO (each, an
“Applicable Deadline”), as applicable, for each three-month extension (each, an
“Extension”), in exchange for which they will receive promissory notes; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$40,000,000 of the gross proceeds of the IPO and the net proceeds of a private
placement taking place simultaneously therewith ($46,000,000 if the
over-allotment option is exercised in full), plus any amount eventually
deposited on account of any Extension, will be delivered to the Trustee to be
deposited and held in the Trust Account for the benefit of the Company and the
holders of the Company’s ordinary shares, $0.001 par value, issued in the IPO as
hereinafter provided (the proceeds to be delivered to the Trustee, including the
proceeds from any loans in connection with an Extension, if any, will be
referred to herein as the “Property”; the shareholders for whose benefit the
Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

IT IS AGREED:

 

1.       Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)       Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at J.P. Morgan Chase Bank, N.A. in the United States,
maintained by Trustee, and at a brokerage institution selected by the Trustee
that is reasonably satisfactory to the Company;

 



 

 

 

(b)       Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)       In a timely manner, upon the instruction of the Company, invest and
reinvest the Property (i) in United States government treasury bills, notes or
bonds having a maturity of 185 days or less and/or (ii) in money market funds
meeting certain conditions under Rule 2a-7 promulgated under the Investment
Company Act of 1940, as amended, and that invest solely in U.S. treasuries, as
determined by the Company; it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and that Trustee may earn bank credits or other
consideration;

 

(d)       Collect and receive, when due, all principal and income arising from
the Property, which shall become part of the “Property,” as such term is used
herein;

 

(e)       Notify the Company and Maxim of all communications received by it with
respect to any Property requiring action by the Company;

 

(f)       Supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of its tax returns;

 

(g)       Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

 

(h)       Render to the Company monthly written statements of the activities of
and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and

 

(i)       Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its
President, Chief Executive Officer or Chairman of the Board and Secretary or
Assistant Secretary and, in the case of a Termination Letter in a form
substantially similar to that attached hereto as Exhibit A, acknowledged and
agreed to by Maxim, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by the
12-month anniversary of the closing of the IPO (“Closing”) or, in the event that
the Company extended the time to complete the Business Combination for up to
21-months from the closing of the IPO but has not completed the Business
Combination within such 21-month period, the 21-month anniversary of the
Closing, (“Last Date”), the Trust Account shall be liquidated in accordance with
the procedures set forth in the Termination Letter attached as Exhibit B hereto
and distributed to the Public Shareholders as of the Last Date.

 

2 

 

 



(j)       Upon receipt of an extension letter (“Extension Letter”) substantially
similar to Exhibit D hereto at least five business days prior to the Applicable
Deadline, signed on behalf of the Company by an executive officer, and receipt
of the dollar amount specified in the Extension Letter on or prior to the
Applicable Deadline, to follow the instructions set forth in the Extension
Letter.



 

(k)       Not disburse any amounts from the Trust Account in connection with a
Business Combination in the event that the amount per share to be received by
the redeeming Public Shareholders is less than $10.00 per share (plus the amount
per share deposited in the Trust Account pursuant to any Extension Letter).

 

(l)       In connection with a Business Combination, before making disbursements
to the Depository Trust Company, the Company or any other person, disburse the
per share amount to redeeming Public Shareholders (other than shares tendered
through the Depository Trust Company) that have tendered their shares directly
to the Trustee.

 

(m)       Promptly acknowledge and comply with any irrevocable instruction
letter delivered in the form of Exhibit E delivered by the Company in connection
with the disbursement of funds to a Public Shareholder.

 

(n)       Promptly acknowledge, in writing to any redeeming Public Shareholder
and the Company, any irrevocable instruction letter in the form of Exhibit F
delivered by such redeeming Public Shareholder after the announcement by the
Company of a proposed Business Combination and promptly comply with any
irrevocable written instruction letter in the form of Exhibit F delivered by
such Public Shareholder in connection with the disbursement of funds to such
Public Shareholder if the Company has not notified the Trustee in writing during
the Objection Period that such irrevocable written instruction letter is a
Non-Compliant Instruction Letter (as defined below).

 

2.       Limited Distributions of Income from Trust Account.

 

(a)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(b)       The limited distributions referred to in Section 2(a) above shall be
made only from income collected on the Property. Except as provided in Section
2(a), no other distributions from the Trust Account shall be permitted except in
accordance with Section 1(i), 1(m), and 1(n) hereof.

 

(c)       The Company shall provide Maxim with a copy of any Termination Letters
and/or any other correspondence that it issues to the Trustee with respect to
any proposed withdrawal from the Trust Account promptly after such issuance.

 



3 

 

 

3.       Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a)       Give all instructions to the Trustee hereunder in writing, signed by
the Company’s Chairman of the Board, Chief Executive Officer, President or Chief
Financial Officer. In addition, except with respect to its duties under
paragraphs 1(i), 2(a) and 2(b) above, the Trustee shall be entitled to rely on,
and shall be protected in relying on, any verbal or telephonic advice or
instruction which it in good faith believes to be given by any one of the
persons authorized above to give written instructions, provided that the Company
shall promptly confirm such instructions in writing;

 

(b)       Subject to the provisions of Sections 5 and 7(g) of this Agreement,
hold the Trustee harmless and indemnify the Trustee from and against, any and
all expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any claim, potential claim, action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”); provided, however, that the Trustee’s failure to provide such notice
shall not relieve the Company of its liability hereunder, except to the extent
that it is materially prejudiced by such failure. The Trustee shall have the
right to conduct and manage the defense against such Indemnified Claim,
provided, that the Trustee shall obtain the consent of the Company with respect
to the selection of counsel, which consent shall not be unreasonably withheld.
The Trustee may not agree to settle any Indemnified Claim without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed. The Company may participate in such action with its own counsel;

 

(c)       Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to Sections 1(i) solely in connection with the
consummation of the Company’s initial acquisition, share exchange, share
reconstruction and amalgamation, purchase of all or substantially all of the
assets of, or any other similar business combination with one or more businesses
or entities (a “Business Combination”), or pursuant to Section 2(b). The Company
shall pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the IPO and thereafter on the anniversary of the Effective Date;

 

(d)       In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination; and

 



4 

 

 

(e)       In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.

 

(f)       Upon receiving the written request of a Public Shareholder to do so at
any time after the date hereof, provide such Public Shareholder with a copy of
any instruction provided to the Trustee pursuant to Section 1(i) or Section 1(j)
along with any Notification (as defined in Exhibit A), Instruction Letter (as
defined in Exhibit A), applicable flow of funds memorandum (or similar
document), or any other notice delivered to the Trustee by the Company regarding
the disbursement of Property from the Trust Account resulting in the Property
left in the Trust Account being less than $40,000,000 (or $46,000,000 if the
Underwriters’ over-allotment option is exercised in full) plus any amount
eventually deposited on account of any Extension, which, in each case, shall
specify to whom the Property shall be disbursed (such written notice, a
“Disbursement Notice” and the date such Public Shareholder receives a
Disbursement Notice, a “Disbursement Notice Date”). Each Disbursement Notice
shall be delivered to such Public Shareholder at least two business days prior
to the disbursement of any Property pursuant to Section 1(i) or Section 1(j) and
no Property shall be disbursed from the Trust Account prior to the date that is
two business days from the applicable Disbursement Notice Date.

 

(g)       At the request of any Public Shareholder who has removed shares from
street name and holds such shares either in certificated or book-entry form and,
except if such shares are held in book-entry form, delivered such certificated
shares to the Trustee for purposes of redemption in connection with a Business
Combination, concurrently with the delivery of such shares, solely if such
shares are certificated. to the Trustee, send an irrevocable written instruction
letter in the form of Exhibit E to the Trustee directing the Trustee to disburse
no less than $10.00 per share (plus the amount per share deposited in the Trust
Account pursuant to any Extension Letter) to such Public Shareholder.

 

(h)       Following receipt of a copy of an irrevocable written instruction
letter in the form of Exhibit F delivered by a Public Shareholder who has
removed shares from street name and holds such shares either in certificated or
book-entry form and, except if such shares are held in book-entry form,
delivered such certificated shares to the Trustee for purposes of redemption in
connection with a Business Combination to the Trustee, review such letter to
confirm (i) such letter is in the form of Exhibit F, (ii) a Business Combination
has been announced on or prior to the date of such letter and (iii) the number
of ordinary shares set forth on such letter to be redeemed is not greater than
the number of ordinary shares held by the applicable Public Shareholder. Solely
if the Company cannot confirm the requirements of clauses (i) through (iii) of
this Section 3(h), but not for any other reason, then within two days of the
Company’s receipt of the applicable copy of the irrevocable written instruction
letter in the form of Exhibit F (such time period, the “Objection Period”), the
Company will notify the applicable Public Shareholder and the Trustee in writing
that such irrevocable written instruction letter is a “Non-Compliant Instruction
Letter” and that the Trustee shall not comply with such letter.

 



5 

 

 

(i)       If applicable, the Company shall issue a press release at least three
days prior to the Applicable Deadline announcing that, at least five days prior
to the Applicable Deadline, the Company received notice from the Company’s
insiders that the insiders intend to extend the Applicable Deadline;

 

(j)       Promptly following the Applicable Deadline, disclose whether or not
the term the Company has to consummate a Business Combination has been extended.

 

4.       Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a)       Take any action with respect to the Property, other than as directed
in paragraphs 1 and 2 hereof and the Trustee shall have no liability to any
party except for liability arising out of its own gross negligence or willful
misconduct;

 

(b)       Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(c)       Change the investment of any Property, other than in compliance with
paragraph 1(c);

 

(d)       Refund any depreciation in principal of any Property;

 

(e)       Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)       The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g)       Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 

6 

 

 

(h)       File local, state and/or federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i)       Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof);

 

(j)       Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein; and

 

(k)       Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 1(m), 1(n), 2(a) or 2(b) above.

 

5.       Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6.       Termination. This Agreement shall terminate as follows:

 

(a)       If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)       At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

7 

 

 



7.       Miscellaneous.

 

(a)           The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

(b)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c)            This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for
Sections 1(i), 1(k), 1(l), 1(m), 1(n), 3(g), 3(h) 7(c) and 7(h) (which may only
be amended with the approval of the holders of at least 50% of the ordinary
shares sold in the IPO, provided that all Public Shareholders must be given the
right to receive a pro-rata portion of the trust account (no less than $10.00
per share plus the amount per share deposited in the Trust Account pursuant to
any Extension Letter) in connection with any such amendment), this Agreement or
any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of
Maxim. As to any claim, cross-claim or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury. The Trustee may require
from Company counsel an opinion as to the propriety of any proposed amendment.

 

(d)           The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.

 

8 

 

 



(e)           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:



 



if to the Trustee, to:

 

Continental Stock Transfer & Trust Company 

1 State Street, 30th Floor 

New York, NY 10004 

Attn: Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com 

Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

AGBA Acquisition Limited 

Room 1108, 11th Floor, Block B  

New Mandarin Plaza, 14 Science Museum Road  

Tsimshatsui East, Kowloon, Hong Kong  

Attn: Gordon Lee

 

in either case with a copy (which copy shall not constitute notice) to:

 

Maxim Group LLC 

405 Lexington Ave 

New York, NY 10174 

Attn: Clifford A. Teller 

Fax No.: (212) 895-3773

 

and

 

Loeb & Loeb LLP 

345 Park Avenue 

New York, New York 10154 

Attn: Giovanni Caruso, Esq. 

Fax No.: (212) 407-4990

 

and       

 

Hunter Taubman Fischer & Li LLC  

1450 Broadway, 26th Floor 

New York, New York 10018

Attn: Arila Zhou, Esq.

Fax No.: (212) 202-6380

 

(f)            This Agreement may not be assigned by the Trustee without the
prior consent of the Company.

 

(g)           Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.

 

9 

 

 





(h)           Each of the Company and the Trustee hereby acknowledge that Maxim
is a third party beneficiary of this Agreement.

 

10 

 

 





IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 



  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee           By:
/s/Francis Wolf       Name: Francis Wolf       Title:   Vice President  

 

  AGBA ACQUISITION LIMITED           By: /s/Gordon Lee       Name: Gordon Lee  
    Title:   Chief Executive Officer  



 



Signature Page to Investment Management Trust Agreement

  

 

 

 

SCHEDULE A

 

Fee Item Time and method of payment Amount Initial acceptance fee Initial
closing of IPO by wire transfer

$3,500



Annual fee Initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check $10,000
Transaction processing fee for disbursements to Company under Section 2
Deduction by Trustee from accumulated income following disbursement made to
Company under Section 2 $250 Paying Agent services as required pursuant to
section 1(i) Billed to Company upon delivery of service pursuant to section 1(i)

Prevailing rates



 



 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

                      [Insert date]

 

Continental Stock Transfer & Trust Company 

1 State Street, 30th Floor 

New York, NY 10004 

Attn: Francis Wolf and Celeste Gonzalez

 

Re:       Trust Account No. [_____________] - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
AGBA Acquisition Limited (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of May 14, 2019 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement with
[__________________] (“Target Business”) to consummate a business combination
with Target Business (“Business Combination”) on or about [insert date]. The
Company shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [__________] and to transfer the
proceeds to the above-referenced account at J.P. Morgan Chase Bank, N.A. to the
effect that, on the Consummation Date, all of funds held in the Trust Account
will be immediately available for transfer to the account or accounts that the
Company shall direct on the Consummation Date. It is acknowledged and agreed
that while the funds are on deposit in the trust account awaiting distribution,
the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, and
(ii) the Company shall deliver to you (a) [an affidavit] [a certificate] of
[__________________], which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and Maxim Group LLC with respect to the transfer
of the funds held in the Trust Account, which must provide for the disbursement
of no less than $10.00 per share plus the amount per share deposited in the
Trust Account per Extension Letter to redeeming Public Shareholders
(“Instruction Letter”). You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the counsel’s
letter and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company of the same and the Company shall direct you as to whether such
funds should remain in the Trust Account and distributed after the Consummation
Date to the Company. Upon the distribution of all the funds in the Trust Account
pursuant to the terms hereof, the Trust Agreement shall be terminated.

 



13 

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

Very truly yours,       AGBA ACQUISITION LIMITED           By:     Name:    
Title:  

  

  By:     Name:     Title:  



 



Acknowledged and Agreed:         Maxim Group LLC         By:     Name: Title:  

 





14 

 


 

EXHIBIT B

 

[Letterhead of Company]

 

                      [Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:       Trust Account No. [______________] - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
AGBA Acquisition Limited (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of May 14, 2019 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Memorandum and Articles of Association, as described in the
Company’s prospectus relating to its IPO. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on [______________] and to transfer
the total proceeds to the Trust Operating Account at J.P. Morgan Chase, N.A.. to
await distribution to the Public Shareholders. The Company has selected
[____________, 20__] as the effective date for the purpose of determining when
the Public Shareholders will be entitled to receive their share of the
liquidation proceeds. It is acknowledged that no interest will be earned by the
Company on the liquidation proceeds while on deposit in the Trust Checking
Account. You agree to be the Paying Agent of record and in your separate
capacity as Paying Agent, to distribute said funds directly to the Public
Shareholders in accordance with the terms of the Trust Agreement and the Amended
and Restated Memorandum and Articles of Association of the Company. Upon the
distribution of all the funds in the Trust Account, your obligations under the
Trust Agreement shall be terminated.

 

 



Very truly yours,   AGBA ACQUISITION LIMITED           By:     Name:     Title:
    

 



  By:     Name:     Title: Secretary/Assistant Secretary    

 

cc: Maxim Group LLC

 

15 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

                      [Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:       Trust Account No. [___________]

 

Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
AGBA Acquisition Limited (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of May 14, 2019 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company [$_______] of the interest
income earned on the Property as of the date hereof. The Company needs such
funds to pay for its tax obligations. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 



  AGBA ACQUISITION LIMITED           By:     Name:     Title:  

 

cc: Maxim Group LLC

 

16 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

                      [Insert date]

 

Continental Stock Transfer & Trust Company 

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:       Trust Account No. [______________] Extension Letter

 

Gentlemen:

 

Pursuant to Section 1(l) of the Investment Management Trust Agreement between
AGBA Acquisition Limited (“Company”) and Continental Stock Transfer & Trust
Company, dated as of May 14, 2019 (“Trust Agreement”), this is to advise you
that the Company is extending the time available in order to consummate a
Business Combination with the Target Businesses for an additional three (3)
months, from _______ to _________ (the “Extension”).

 

This Extension Letter shall serve as the notice required with respect to
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit [$400,000] [(or $460,000 if the underwriters’ over-allotment option was
exercised in full)], which will be wired to you, into the Trust Account
investments upon receipt.

 

This is the ____ of up to three Extension Letters.

 

 



Very truly yours,       AGBA ACQUISITION LIMITED           By:     Name:    
Title:  

 

cc: Maxim Group LLC

 

17 

 

 

EXHIBIT E

 

[Letterhead of Company]

 

       [Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:      Trust Account No. [______________] - Irrevocable Instruction in
Connection with Business Combination

 

Gentlemen:

 

Pursuant to paragraphs 1(m) and 3(g) of the Investment Management Trust
Agreement between AGBA Acquisition Limited (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of May 14 , 2019 (“Trust
Agreement”), this constitutes our irrevocable instruction to you to (i) in
conjunction with the Business Combination (as defined in the Trust Agreement),
disburse a per share amount of $______, for a total disbursement of
$__________________which is not less than $10.00 (plus the amount per share
deposited in the Trust Account pursuant to any Extension Letter) to
________________ (the “Shareholder”) for the _____________________ ordinary
shares of the Company delivered to you prior to or concurrently herewith for
redemption in connection with the Business Combination, and (ii) deliver to the
Shareholder the amounts specified in clause (i) prior to delivering and amounts
to the Depository Trust Company, the Company, or any person from whom you have
not received an irrevocable instruction substantially similar to this one. The
Shareholder wire instructions are attached. We understand that a servicing fee
of $250.00 will deducted from the payment. A share advice or DWAC instruction
from our broker is also attached.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith. You shall have no
liability to the Company in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith,
and you shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing irrevocable
instructions and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

The Shareholder is intended to be and is a third party beneficiary of this
letter and the irrevocable instructions set forth herein, and no amendment or
modification to the instructions set forth herein may be made without the prior
written consent of the Shareholder.

 

 

 

 



By signing below, the person executing this letter certifies that they are duly
authorized to execute this letter on behalf of the Company and to bind the
Company to all of the terms and conditions contained herein.

 

[remainder of page intentionally left blank]

 

 

 

 

 

Very truly yours,       AGBA ACQUISITION LIMITED           By:     Name:    
Title:  

 



Acknowledged and Agreed:   CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as
Trustee     Name:   Title:  

 

Cc: [SHAREHOLDER].

 

Attachments:

Shareholder Wire Instructions

Share advice or instruction

 

 

 

 

EXHIBIT F

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:      Trust Account No. [______________] - Irrevocable Instruction in
Connection with Business Combination

 

Gentlemen:

 

Pursuant to paragraphs 1(n) and 3(h) of the Investment Management Trust
Agreement between AGBA Acquisition Limited (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of May 14, 2019 (“Trust
Agreement”), this constitutes our irrevocable instruction to you to (i) in
conjunction with the Business Combination (as defined in the Trust Agreement),
disburse a per share amount of $______, for a total disbursement of
$_________________which is not less than $10.00 (plus the amount per share
deposited in the Trust Account pursuant to any Extension Letter) per share to
________________ (the “Shareholder”) for the _____________________ ordinary
shares of the Company delivered to you prior to or concurrently herewith for
redemption in connection with the Business Combination, and (ii) deliver to the
Shareholder the amounts specified in clause (i) prior to delivering and amounts
to the Depository Trust Company, the Company, or any person from whom you have
not received an irrevocable instruction substantially similar to this one. Our
wire instructions are attached. We understand that a servicing fee of $250.00
will deducted from our payment. A share advice or DWAC instruction from our
broker is attached.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith. You shall have no
liability to the Company in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith,
and you shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company does hereby extend the Company’s
irrevocable agreement to indemnify your firm for all loss, liability or expense
in carrying out the authority and direction herein contained on the terms herein
set forth.

 

No amendment or modification to the instructions set forth herein may be made
without the prior written consent of the Shareholder.

 

By signing below, the person executing this letter certifies that they are duly
authorized to execute this letter on behalf of the Shareholder and to bind the
Shareholder to all of the terms and conditions contained herein.

 

 

 

 



[remainder of page intentionally left blank]


 

 

 

 



 

 

 

Very truly yours,       [SHAREHOLDER]           By:     Name:     Title:     



 

 



Acknowledged and Agreed:   CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as
Trustee     Name:   Title:  

 

Cc:         AGBA Acquisition Limited 

 

Room 1108, 11th Floor, Block B 

New Mandarin Plaza, 14 Science Museum Road 

Tsimshatsui East, Kowloon, Hong Kong 

Attn: Gordon Lee , Chief Executive Officer

 

Attachments:

Shareholder Wire Instructions

Share advice or instruction

 



 

